       6:21-cv-00589-JD          Date Filed 05/13/21    Entry Number 10        Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION


 ARCARE, INC., on behalf of itself and all others       )         Case No.: 6:21-cv-00589-JD
 similarly situated,                                    )
                                                        )
                    Plaintiff,                          )
                                                        )
       v.                                               )        NOTICE OF VOLUNTARY
                                                        )      DISMISSAL WITH PREJUDICE
 PREMIER MEDICAL, INC. d/ba PREMIER                     )
 MEDICAL LABORATORY SERVICES,                           )
                                                        )
                    Defendant.                          )

       Plaintiff ARcare, Inc., by and through counsel, hereby dismisses this action with prejudice

under Fed. R. Civ. P. 41(a)(1)(A)(i), with each party to bear its own attorney’s fees and costs.

DATED: May 13, 2021                           Respectfully submitted,


                                       By:     /s/ Shane W. Rogers
                                              JOHNSON, SMITH, HIBBARD &
                                              WILDMAN LAW FIRM, L.L.P.
                                              Doug Smith, D.S.C. Bar #4212
                                              dsmith@jshwlaw.com
                                              Shane W. Rogers, D.S.C. Bar #7364
                                              srogers@jshwlaw.com
                                              220 North Church St., Suite 4 (29306)
                                              P.O. Drawer 5587
                                              Spartanburg, SC 29304-5587
                                              Telephone: (864) 582-8121
                                              Facsimile: (864) 585-5328

                                              Randall K. Pulliam (to apply pro hac vice)
                                              rpulliam@cbplaw.com
                                              CARNEY BATES & PULLIAM, PLLC
                                              519 West 7th Street
                                              Little Rock, Arkansas 72201
                                              Telephone: (501) 312-8500
                                              Facsimile: (501) 312-8505

                                              Attorneys for Plaintiff
       6:21-cv-00589-JD        Date Filed 05/13/21      Entry Number 10        Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 13, 2021, I caused a copy of the foregoing to be electronically
filed with the Clerk of Court using CM/ECF, which will send electronic notification to the parties
and registered attorneys of record that the document has been filed and is available for viewing
and downloading.

                                               /s/ Shane W. Rogers
                                              Shane W. Rogers, D.S.C. Bar #7364
                                              srogers@jshwlaw.com
